Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-6, 8-11, 13, 15, 17-20, 39 and 40 in the reply filed on 02/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-26, 28-31, 34-38 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16/203,442.
It is noted that although Applicant requested new claims 41-42 be examined with group I. However, claims 41-42 are drawn to a method and cannot be examined with group I per the reasons set forth in the restriction requirement regarding the method claims. As such claims, 41-42 are withdrawn with the methods claims 21-26, 28-31 and 34-38. The restriction is made final.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the tufting" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-11, 13, 15, 17-18, 20 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Verleyen et al. (PG Pub. 2015/0167254) as evidenced by Avery (US Patent 4,705,706) or in the alternative over Verleyen et al. (PG Pub. 2015/0167254) in view of Avery (US Patent 4,705,706).
Regarding claim 1, Verleyen et al. teach a stabilized water flow control ground cover comprising a non-woven mat of randomly oriented polymeric fibers defining interstitial gaps 
Verleyen et al. are silent regarding the claimed tufting disposing bridges across a bottom surface of the mat between adjacent tufts. However, it is well known in the art to use such a stitching technique as is evidenced by US Patent 4,705,706 and would have been obvious to one of ordinary skill in the art to arrive at the claimed bridges given the limited number of choices. In the alternative, Avery teaches the tufting disposes bridges across a bottom surface of the mat between adjacent tufts in order to ensure the tufts are adequately secured and for efficiency. It would have been obvious for one of ordinary skill in the art to use the bridges of Avery in Verleyen et al. in order to ensure the tufts are adequately secured and for efficiency and arrive at the claimed invention. 
The ground cover has a stabilizer layer in a lower portion of the mat with the stabilizer layer formed of a plurality of contacting engagements of portions of at least some of the fibers and a respective one of the bridges (as taught as obvious over Verleyen et al. or as taught by the combination of Verleyen et al. and Avery) whereby the mat is stiffened either by the mere introduction of the tuft or by the melting of the bridge as taught in Avery in order to further secure the tuft.
The mat is disposed on a ground surface and moderates a rate of flow of environmental water for increased seepage of the environmental water into a subground and resists rapid lateral flow thereof across the ground surface. 
Regarding claim 2, the mat exhibits high permittivity [0016]. 
Regarding claim 3, the denier of the fibers is in the claimed range as layers 22 is taught as having 11-600 dtex and layer 21 is taught as having 3.3-110 dtex. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, the mat has a thickness within the claimed range [0072]. 
Regarding claim 6, Verleyen et al. teach varying the weight of the layers 21 & 22 and it would have been obvious to one of ordinary skill in the art to arrive at the claimed weight through routine experimentation in order to affect shock absorption, mechanical properties and achieve an improved turf. 
Regarding claim 8, the tufts are tufted with tufted with a polymeric yarn to form one or more synthetic blades in each tuft extending from the upper surface of the mat to a blade extent to simulate a field of grass. 
Regarding claim 9,
Regarding claim 10, Verleyen et al. teach a pile yarn of 400-3000dtex with the number of strands in each tuft being 2-10 and the tuft gauge of ½”-1/16” and a stitch rate of 8/10cm -30/10cm and thereof reteaches the claimed tuft density. 
Regarding claim 11, the tufts have a length in the claimed range [0072]. 
Regarding claim 13, the stabilizer layer has a minor thickness dimension of the mat [Fig. 2 and 0030]. 
Regarding claims 15 and 17, Verleyen et al. teach the contacting engagements comprise adjacent contacting fibers which are melt fibers. Given Verleyen et al. teach the contacting engagements comprise adjacent contacting fibers which are melt fibers which obviously are for melting, it would have been obvious to one of ordinary skill in the art to heat bond the melt fibers of adjacent melt fibers together in order to create a secure bond and arrive at the claimed invention. Further, given Verleyen et al. teach the contacting engagements comprise adjacent contacting fibers which are melt fibers and Avery teaches bonding at the bridges, it would have been obvious to one of ordinary skill in the art at the time of the invention to for the contacting engagement comprise heat bonded connecting portions of a respective fiber and a respective one of the bridges in order to facilitate bonding of the tufts to the layer and arrive at the claimed invention. 
Regarding claim 18, The previous combination is silent regarding the claimed method of bonding. Although the previous combination does not disclose claimed method of bonding, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method and given that the previous combination meets the requirements of the claimed ground cover, the previous combination clearly meet the requirements of present claims ground cover.
Further, bonding via heated rollers though calendaring is well known in the art as a method of bonding and would have been more than obvious to one of ordinary skill in the art at the time of the invention. 
Regarding claim 20, Verleyen and the previous combination  teach disposing of the mat over a ground surface, but is silent regarding upon exposure to wind, the interstitial gaps in an upper surface forming in situ a turbulent flow field across the mat for resisting wind upload.  Verleyen and the previous combination teach such a similar turf made of such similar materials including the staples which attached the ground cover to the ground, the non-linear top side therefore the claimed in situ formation of a turbulent flow field across the mat for resisting wind upload. 
Regarding claims 39-40, Verleyen et al. teach a stabilized environmental water flow control ground cover comprising a non-woven mat of randomly oriented polymeric fibers defining interstitial gaps [Abstract, 0060]. The mat has a respective extended longitudinal and transverse axis and thickness that is significantly less than a significant minority of the transverse axis. The interstitial gaps define a plurality of interference pathways for non-direct water flow 
Verleyen et al. are silent regarding the claimed tufting disposing bridges across a bottom surface of the mat between adjacent tufts. However, it is well known in the art to use such a stitching technique as is evidenced by US Patent 4,705,706 and would have been obvious to one of ordinary skill in the art to arrive at the claimed bridges given the limited number of choices. In the alternative, Avery teaches the tufting disposes bridges across a bottom surface of the mat between adjacent tufts in order to ensure the tufts are adequately secured and for efficiency. It would have been obvious for one of ordinary skill in the art to use the bridges of Avery in Verleyen et al. in order to ensure the tufts are adequately secured and for efficiency and arrive at the claimed invention. 
The ground cover has a stabilizer layer in a surface portion of the mat with the stabilizer layer formed of a plurality of contacting engagements of portions of at least some of the fibers and bridges (as taught as obvious over Verleyen et al. or as taught by the combination of Verleyen et al. and Avery) whereby the mat is stiffened either by the mere introduction of the tuft or by the melting of the bridge as taught in Avery in order to further secure the tuft.
The mat is disposed on a ground surface and moderates a rate of flow of environmental water for increased seepage of the environmental water through the interference pathways into a subground and resists rapid lateral flow thereof across the ground surface. 
Verleyen et al. teach the contacting engagements comprise adjacent contacting fibers which are melt fibers in the stabilization layer. Given Verleyen et al. teach the contacting .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Verleyen et al. (PG Pub. 2015/0167254) as evidenced by Avery (US Patent 4,705,706) in view of Bearden et al. (2010/0129570).
Regarding claim 4, Verleyen et al. are silent regarding the claimed apparent opening size. However, Bearden et al. teach adjusting the apparent opening size in order to affect water drainage. It would have been obvious to one of ordinary skill in the art to arrive at the claimed apparent opening size through routine experimentation based upon the teachings of Bearden et al. and use such in Verleyen et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Verleyen et al. (PG Pub. 2015/0167254) in view of Avery (US Patent 4,705,706) in view of Bearden et al. (2010/0129570).
Regarding claim 4,.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Verleyen et al. (PG Pub. 2015/0167254) as evidenced by Avery (US Patent 4,705,706) in view of Glass (US Patent 6,835,027).
Regarding claim 19, Verleyen et al. are silent regarding the claimed staples. However, Glass teaches a plurality of staples for spaced-apart insertion though the mat disposed over a ground surface to securing purposes. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the staples of Glass in Verleyen et al. in order to secure the turf to the ground and arrive at the claimed invention. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Verleyen et al. (PG Pub. 2015/0167254) in view of Avery (US Patent 4,705,706) in view of Glass (US Patent 6,835,027).
Regarding claim 19, The previous combination is silent regarding the claimed staples. However, Glass teaches a plurality of staples for spaced-apart insertion though the mat disposed over a ground surface to securing purposes. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the staples of Glass in the previous combination in order to secure the turf to the ground and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789